Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00013-CV

                IN THE INTEREST OF C.W.L., G.L.L, L.R. III., and A.R., Children

                      From the 216th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 15759A
                              Honorable Cathy Morris, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 13, 2019

DISMISSED FOR LACK OF JURISDICTION

           On January 7, 2019, appellant filed a notice of appeal appealing the trial court’s order

terminating parental rights signed on March 1, 2017. Appellant’s notice of appeal is untimely.

See TEX. R. APP. P. 26.1(b) (providing that the notice of appeal in an accelerated appeal is due

within twenty days of the signing of the judgment), 28.4(a) (providing that appeals in parental

termination cases are accelerated). Absent a timely notice of appeal, this court lacks jurisdiction

over the appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (holding that once

extension period has passed, a party can no longer invoke an appellate court’s jurisdiction).

           In addition, the March 1, 2017 order appellant seeks to appeal was the subject of an appeal

in this court assigned cause number 04-17-00144-CV. On August 30, 2017, this court issued a

memorandum opinion affirming the trial court’s March 1, 2017 order terminating appellant’s rights
                                                                                    04-19-00013-CV


to his minor children. See In re L.R., III, No. 04-17-00144-CV, 2017 WL 3722029, at *1 (Tex.

App.—San Antonio Aug. 30, 2017, no pet.) (mem. op.). The mandate issued on January 18, 2018.

Our plenary power over this appeal has expired, and we no longer have jurisdiction to consider

appellant’s complaints in relation to the March 1, 2017 order. See TEX. R. APP. P. 19.1, 19.3.

       Accordingly, on February 13, 2019, we ordered appellant to show cause in writing no later

than March 5, 2019 why this appeal should not be dismissed for lack of jurisdiction. Appellant

did not file a response pertaining to the jurisdictional question. Thus, we dismiss this appeal for

lack of jurisdiction. All pending motions filed by appellant are rendered moot by this opinion.

                                                 PER CURIAM




                                               -2-